Citation Nr: 0931514	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to March 1973.  Records show he had additional 
military reserve service from March 1973 to March 1976 and 
from March 1983 through March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Hypertension was not manifest during active service nor 
within one year of discharge from active service and it is 
not shown to have developed as a result of an established 
event, injury, or disease during active service or a period 
of active duty for training.

3.  A right knee disability was not manifest during active 
service nor within one year of discharge from active service 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service 
or a period of active or inactive duty for training.

4.  A low back disability was not manifest during active 
service nor within one year of discharge from active service 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service 
or a period of active or inactive duty for training.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
January 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  The Veteran was 
also notified by various correspondence during the course of 
this appeal of the efforts taken to obtain evidence in 
support of his claims and requesting that he provide 
additional information.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  

The Board notes that in an October 2004 VA From 9 the Veteran 
stated that on December 28, 1999, during active duty training 
he received treatment for high blood pressure, but that VA 
efforts to obtain treatment records on this date were 
unsuccessful.  In a June 2007 statement, however, a fellow 
serviceman, G.B., reported that he witnessed the Veteran 
experience an episode of illness on March 1, 2000, during 
training that led to admission to the clinic.  As the records 
of treatment in February and March 2000 are of record, the 
Board finds the Veteran's report of treatment on December 28, 
1999, to be erroneous.  Although the Veteran also reported 
that he had been seen by his private physician two weeks 
prior to the treatment event during active duty training, he 
failed either to provide records of that treatment or to 
specifically identify that physician after VA requests for 
additional information.  He failed to respond to an April 
2008 request for authorization and consent for the release to 
VA of non-VA treatment records.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
Court has held that VA's "duty to assist is not always a 
one-way street" and that if an appellant wishes help he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Although the Veteran's hypertension disability claim was not 
addressed by VA examination, the Board finds the available 
medical evidence is sufficient for an adequate determination.  
Records show he had a history of hypertension on February 25, 
2000, and in the absence of probative evidence indicating 
that report is erroneous no further medical opinion is 
required.  The Veteran has failed to provide sufficient 
information as to this matter and there is no indication that 
a medical opinion based upon the available record could 
substantiate this claim.  The knee and low back disability 
claims were specifically addressed by VA examination and the 
available medical evidence is sufficient to decide these 
matters.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty, to include from an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  

Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was 
the intention of Congress when it defined active service in 
38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a 
member was disabled or died due to nontraumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 
1990).  

Service connection can be granted for certain diseases, 
including arthritis and cardiovascular-renal disease, 
including hypertension, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
Such diseases shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  For service after December 31, 1946, 
the Veteran must have served 90 days of continuous service to 
meet the requisite service requirement.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records during the Veteran's initial period 
of active service show he complained of back problems.  A 
September 1970 report noted a one-year history of low back 
pain.  An examination revealed good range of motion without 
spasms.  The examiner noted an X-ray examination was normal.  
A diagnosis of low back strain was provided.  An April 1972 
X-ray examination revealed a mild degree of scoliosis with 
concavity to the right, but no unusual calcifications.  
Separation examination in December 1972 revealed a normal 
clinical evaluation of the heart and vascular system, a blood 
pressure of 124/74, and a normal examination of the lower 
extremities and the spine.  

A July 1990 military reserve service examination also 
revealed a normal clinical evaluation of the heart and 
vascular system, a blood pressure of 140/90, and a normal 
examination of the lower extremities and the spine.  In a 
July 1990 report of medical history the Veteran denied high 
or low blood pressure, recurrent back pain, or "trick" or 
locked knee.  Subsequent reserve service records show he 
sustained a right knee sprain in the line of duty on February 
16, 1999, when he stepped out a truck and twisted his knee.  
Treatment reports dated from February 25, 2000, to March 1, 
2000, include blood pressure findings and a diagnosis of 
hypertension.  The February 25, 2000, report noted the 
Veteran complained of mid-chest pain when he coughed with 
pain to the left side.  It was also noted that he had a 
history of hypertension.  The treatment plan included daily 
blood pressure checks and return on March 1, 2000.  A March 
1, 2000, report provided a diagnosis of hypertension.  

In statements in support of his claims the Veteran asserted 
that he developed hypertension during a period of active duty 
for training (apparently on or about February 25, 2000) and 
that prior to that incident there was no evidence of 
hypertension.  He reported that he had seen his civilian 
doctor two weeks before that period of training and there was 
no problem with his blood pressure at that time.  He stated 
the disorder had required medication since that time.  He 
also asserted that his knee and back disabilities were 
incurred as a result of injuries during active service which 
slowly became chronic over time.  He attributed the disorders 
to injuries incurred as a result of his duties and physical 
activities such as push-ups, sit-ups, and running.  

In statements dated in June 2007 a fellow serviceman, G.B., 
who is also shown in other documents of record to have been 
the Veteran's platoon sergeant, noted he had witnessed the 
Veteran injure his right knee in February 1999 during a 
period of training.  He also stated that on March 1, 2000, 
the Veteran complained of illness after he was exposed to 
diesel fumes during a training exercise and that he had been 
monitored at the clinic for high blood pressure.

Private medical records include diagnoses of hypertension, 
degenerative disc disease of the lumbar spine, and gouty 
arthritis.  Records show the Veteran underwent arthroscopy of 
the right knee for gouty synovitis in January 2003.  X-ray 
and magnetic resonance imaging (MRI) scan studies of the 
lumbar spine in December 2003 revealed degenerative changes 
at L4-5 and L5-S1 and moderate disc bulge at the L3-4, L4-5, 
and L5-S1 levels.  In a January 2005 statement G.T.H., M.D., 
noted the Veteran had significant gouty arthritis in both 
knees and significant degenerative disc disease of the lumbar 
spine.  No opinions as to etiology were provided.

On VA examination in May 2009 the Veteran reported that he 
injured his right knee in February 1999 and that he 
subsequently experienced intermittent pain.  He stated that 
in 2002 he received a confirmed diagnosis of gout and had 
subsequent treatment for chronic gout flares.  He reported he 
had a sudden onset of low back pain during active service 
with treatment for low back strain and that since then his 
low back pain had progressed.  He denied any specific post-
service back injuries.  The examiner provided diagnoses of 
right knee inflammatory gouty arthritis and degenerative disc 
disease of the lumbar spine.  It was noted, in essence, that 
the knee injury in 1999 was an acute injury which did not 
cause gout and that the present right knee disability was not 
likely related an injury during service.  The examiner also 
stated that it was not likely the Veteran's present low back 
disability was incurred as a result of an injury during 
active service because the records revealed only one episode 
of back sprain in 1970, there were no degenerative changes 
observed at that time, and the pattern of pain was not 
constant for many years later.

Based upon the evidence of record, the Board finds that 
hypertension was not manifest during active service nor 
within one year of discharge from active service and it is 
not shown to have developed as a result of an established 
event, injury, or disease during active service or a period 
of active duty for training.  The medical records show the 
Veteran had a history of hypertension on February 25, 2000, 
and that he was provided medication during a period of active 
duty for training.  The Board finds, however, that the 
evidence demonstrates hypertension clearly existed prior to 
the period of service beginning on or about February 25, 
2000, and that the flare-up of that disease did not 
constitute aggravation.  There is no competent evidence 
indicting a required use of medication after that date was 
due to an incident of service.

The Board further finds that right knee and low back 
disabilities were not manifest during active service nor 
within one year of discharge from active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service or a period of 
active or inactive duty for training.  The medical evidence 
demonstrates that the Veteran sustained acute low back and 
right knee injuries during service in 1970 and 1999, but that 
his present low back and right knee disabilities developed 
many years after service and were unrelated to those acute 
injuries.  The May 2009 VA examiner's opinions are shown to 
have been based upon thorough examinations and review of the 
medical evidence of record and are persuasive.  

While the Veteran may sincerely believe that his present 
hypertension, low back, and right knee disabilities were 
either incurred or aggravated during service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit , 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  The Federal Circuit has also held that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, the Board finds 
entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


